Citation Nr: 0738186	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1972 
to February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for chronic low back strain, 
currently evaluated as 20 percent disabling.  In a January 
2005 Statement of the Case, the RO relied on a January 2004 
VA examination in increasing the veteran's evaluation from 10 
percent to 20 percent.  However, in a September 2006 
statement, the veteran asserted that his condition has 
increased in severity since his VA examination, and requests 
a new examination.  Therefore, a new VA examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).  The veteran's 
representative also alleges that the January 2004 VA 
examination does not properly address the functional loss of 
motion due to pain, weakness, fatigability or incoordination 
as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the severity of his service-
connected chronic low back strain.  All 
effort should be made to schedule the 
veteran's examination for a time when his 
symptoms are most severe.  The claims 
file, to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner must offer specific findings as 
to the range of motion of the 
thoracolumbar spine.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability,  and/or incoordination 
associated with the veteran's lumbar spine 
disability; and, if observed, specifically 
comment on whether the veteran's range of 
motion is affected and provide the 
additional loss of motion in degrees.  The 
examiner should also specifically state 
whether there is any abnormality of the 
spine, including evidence of ankylosis or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



